Name: Council Regulation (EEC) No 3702/83 of 28 December 1983 on fishing for herring in the North Sea, adopted provisionally pending the fixing of total allowable catches (TACs) and quotas for 1984
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12 . 83 Official Journal of the European Communities No L 369/7 COUNCIL REGULATION (EEC) No 3702/83 of 28 December 1983 on fishing for herring in the North Sea , adopted provisionally pending the fixing of total allowable catches (TACs) and quotas for 1984 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3 and 1 1 thereof, Having regard to the proposal from the Commission , Whereas it is necessary to determine interim arrange ­ ments for fishing North Sea herring ; Whereas herring catch possibilities in the North Sea and the eastern English Channel still available after 31 December 1983 , in accordance with the result of the negotiations which took place with Norway with respect to the year 1983 , amount to 17 000 tonnes ; Whereas it is necessary that details of the catches made on this quantity be communicated to the Commission three times a week in order to enable the Commission to bring fishing to an end once 17 000 tonnes have been fished, (a) ICES division II a (EEC zone), IV a and IV b : Fishing on these stocks shall not be permitted ; (b) ICES divisions IV c and VII d : The fishing possibilities for the vessels of the Member States shall be the balance of the catch possibilities for 1983 , viz . 17 000 tonnes . Article 2 Member States shall communicate every Monday, Wednesday and Friday by telex to the Commission the landings of herring caught in ICES divisions IV c and VII d . Article 3 1 . The Commission shall fix, on the basis of the available information , the date on which the catches taken by Member States fishing vessels are deemed to have exhausted the quantity of 17 000 tonnes of herring in ICES divisions IV c and VII d . 2 . All fishing vessels flying the flag of any Member State or registered in any Member State shall cease fishing in respect of the herring stocks in ICES divi ­ sions IV c and VII d on the date fixed by the Commis ­ sion pursuant to paragraph 1 ; such vessels shall equally cease retention on board, transhipment, landing or arranging for transhipment and landing in respect of such catches taken after that date . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984. HAS ADOPTED THIS REGULATION : Article 1 Pending a Council decision on a proposal from the Commission , the following arrangements shall apply to fishing on the herring stocks occurring in the North Sea and eastern English Channel : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 December 1983 . For the Council The President C. VARFIS (') OJ No L 24, 27 . 1 . 1983, p. 1 .